                                                    iuii
Case: 1:18-cv-06874 Document #: 10-2 Filed: 01/07/19 Page 1 of 1 PageID #:171




                                                                                 uJ
                                           TU)
                                        tJllz
                                       9+0                                                                      +
                                                                                                                                   s-4
                                                                                                                                       3
                                                                                                                                       a
                                                                                                                                             +    J
                                                                                                                     S           *<                  +
                                   FHb
                                  Et-ul                                                                              3            + &            a\,
                                     =<t                                                                        \J
                                                                                                                    O                                     o
                                     Y
                                     lhzo                                                                                              :                  +
                                     [i;=orq.                                                                                      o                      EJ
                                                                                                                    qJ            (-l       ->\)
                                                                                                                                                 -
                                                                                                                                                         -9
                                       t ,.1-L';
                                       ffqO'.
                                   o-= ;-,,
                                                                                                                \>
                                                                                                                t,                               t
                                   o o b_,:i
                                   ?ff.H'o''                                                                    (t +6                       -s
                                                                                                                                            (-)           t-I
                                     Eq:
                                                                                                                ,/
                                                                                                                    o           u            \?
                                                                                                                                                         rc
                                                                                                                I                      e,
                                                                                                                                       q,                \+
                                                                                                                                                         ro
                                                                                                                ia             'Z-)-I                    -l.I
                                                                                                              (_)
                                                                                                                               -s           r-   r
                                                                                                                                                          d
                                                                                                                                                          o
                                                                                                                     14   tnr- - w.-
                                                                                                         d
                                                                                                                |
                                                                                                                                 a
                      oO                                                                               ,$.
>,                                                                                                     I ,l
a                                                                                     I      o_g          t',i J
                                                                                                               4,
    q/                                                                                u     ru.   -9      jl
                                                                                                          :';
                                                                                                                     o
                                                                                      j     dd
                                                                                                  7       tt
                                                                                                          i.,        5
                                                                    {                       g.-s
                                                                    d
                                                                           (n\c C,    -s-
                                                                                             q)
                                                                                            r.- )
                                                                                                          h**-.,,*,.
                                                                   J 3l+
                                                                   d d\
                                                                 d s '-J  s
                                                                 9 S-o {t
                                                                       o1 o)
                                                                 O                          d-Y
                                                                                      =d    a)5
_Y _l
